929 F.2d 692Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky D. HAYNES, Plaintiff-Appellant,v.Sgt. A. JALLAH, Defendant-Appellee.
No. 90-7111.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1990.Decided March 26, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-480A-R)
Ricky D. Haynes, appellant pro se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Ricky D. Haynes appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint for failing to comply with the court's order to particularize.  Our review of the record and the district court's opinion denying relief under 42 U.S.C. Sec. 1983 discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Haynes v. Jallah, CA-90-480A-R (E.D.Va. Aug. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.